Name: 2003/161/EC: Commission Decision of 7 March 2003 fixing for the year 2003 an indicative allocation between the Member States of the financing under the Community Tobacco Fund of the measures referred to in Articles 13 and 14 of Regulation (EC) No 2182/2002 (notified under document number C(2003) 704)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  agricultural policy;  EU finance;  plant product;  financing and investment
 Date Published: 2003-03-08

 Avis juridique important|32003D01612003/161/EC: Commission Decision of 7 March 2003 fixing for the year 2003 an indicative allocation between the Member States of the financing under the Community Tobacco Fund of the measures referred to in Articles 13 and 14 of Regulation (EC) No 2182/2002 (notified under document number C(2003) 704) Official Journal L 065 , 08/03/2003 P. 0031 - 0032Commission Decisionof 7 March 2003fixing for the year 2003 an indicative allocation between the Member States of the financing under the Community Tobacco Fund of the measures referred to in Articles 13 and 14 of Regulation (EC) No 2182/2002(notified under document number C(2003) 704)(2003/161/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), as last amended by Regulation (EC) No 546/2002(2), and in particular Article 14a thereof,Whereas:(1) Articles 13 and 14 of Commission Regulation (EC) No 2182/2002 of 6 December 2002 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 with regard to the Community Tobacco Fund(3), provide for measures to promote a switch of tobacco production. Those measures are to be financed by the Community Tobacco Fund set up by Article 13 of Regulation (EEC) No 2075/92.(2) The total amount available to the Community Tobacco Fund for 2003 is EUR 19 million, half of which should be used to finance specific measures to help tobacco growers to switch to other crops or to other economic activities that create employment, and to fund related studies.(3) It is therefore necessary to fix the allocation to the Member States concerned of the available amount in accordance with Article 17(2) of Regulation (EC) No 2182/2002.(4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS DECISION:Article 1For the year 2003, the indicative allocations between the Member States of the financing under the Community Tobacco Fund of the measures referred to in Articles 13 and 14 of Regulation (EC) No 2182/2002 shall be as set out in the Annex.Article 2This Decision is addressed to the Member States.Done at Brussels, 7 March 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 70.(2) OJ L 84, 28.3.2002, p. 4.(3) OJ L 331, 7.12.2002, p. 16.ANNEXThe indicative allocations to Member States of the financing under the Community Tobacco Fund for the year 2003>TABLE>